--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS AGREEMENT dated as of the 25th day of June, 2007.

BETWEEN:

AZTEK VENTURES INC., of
435 Martin Street, Suite 3080
Blaine, WA 98230

(hereinafter called the "Borrower")

OF THE FIRST PART

AND:

CAELUM FINANCE LTD., of
Suite 38088 King Edward Court
Vancouver, BC, Canada V5Z 4L9

(hereinafter called the "Lender")

OF THE SECOND PART

WHEREAS:

A.                       The Borrower has requested that the Lender lend CDN.
$220,000 to the Borrower;

B.                       The Lender has agreed to lend such sum to the Borrower
subject to the terms and upon the conditions hereinafter set forth.

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the sum of $1.00
paid by each party to the other (the receipt of which is hereby acknowledged)
the parties hereto mutually covenant and agree as follows:

1.                       INTERPRETATION

1.1                     Definitions. Where used herein or in any amendment
hereto each of the following words and phrases shall have the meanings set forth
as follows:

  (a)

"Agreement" means this Loan Agreement including the Schedules hereto together
with any amendments hereof;

        (b)

"Closing Date" means June 25, 2007;


--------------------------------------------------------------------------------


  (c)

"Event of Default" means any event set forth in paragraph 6.1;

        (d)

"Loan" means the loan of CDN. $220,000 to be made by the Lender to the Borrower
in accordance with this Agreement;

        (e)

“Maturity” means December 25, 2007; and

        (f)

"Principal Sum" means the sum of CDN. $220,000.

1.2                     Number and Gender. Wherever the singular or the
masculine are used herein the same shall be deemed to include the plural or the
feminine or the body politic or corporate where the context or the parties so
require.

1.3                     Headings. The headings to the articles, paragraphs,
subparagraphs or clauses of this Agreement are inserted for convenience only and
shall not affect the construction hereof.

1.4                     References. Unless otherwise stated a reference herein
to a numbered or lettered article, paragraph, subparagraph or clause refers to
the article, paragraph, subparagraph or clause bearing that number or letter in
this Agreement. A reference to this Agreement or herein means this Loan
Agreement, including the Schedule hereto, together with any amendments thereof.

1.5                     Currency. All dollar amounts expressed herein refer to
lawful currency of Canada.

2.                       TERMS OF LOAN

2.1                     Loan and Repayment. The Lender hereby agrees to lend to
the Borrower the Principal Sum of CDN. $220,000. The Loan shall be made in
Canadian currency and shall be repaid by the Borrower on or before December 25,
2007.

2.2                     Interest. The Borrower shall pay on the amount of the
Principal Sum, interest at a rate of 8% per annum, payable on Maturity. The
Borrower shall pay interest at the aforesaid rate on all overdue interest.

2.3                     Advances. The Principal Sum shall be advanced by the
lender on execution of this Agreement, in the form of certified cheque, bank
draft or solicitors’ trust cheque.

2.4                     Pre-Payment. The Borrower may pre-pay all or any portion
of the loan at any time.

3.                       PROMISSORY NOTE, EXTENSIONS & WAIVER

3.1                     Loan. To evidence the Loan, the Borrower agrees to enter
into a promissory note in the form attached hereto as Schedule “A”.

3.2                     Extensions. The Lender may grant extensions as the
Lender may see fit without prejudice to the liability of the Borrower or to the
Lender's rights under this Agreement or under the Promissory Note.

--------------------------------------------------------------------------------

3.3                     Waiver. The Lender may waive any breach by the Borrower
of this Agreement or of any default by the Borrower in the observance or
performance of any covenant or condition required to be observed or performed by
the Borrower hereunder or under the Promissory Note. No failure or delay on the
part of the Lender to exercise any right, power or remedy given herein or by
statute or at law or in equity or otherwise shall operate as a waiver thereof,
nor shall any single or partial exercise of any right preclude any other
exercise thereof or the exercise of any other right, power or remedy, nor shall
any waiver by the Lender be deemed to be a waiver of any subsequent similar or
other event.

4.                       REPRESENTATIONS AND WARRANTIES

4.1                     Representations. The Borrower represents and warrants to
the Lender, and acknowledges that the Lender is relying upon such
representations and warranties in entering into this Agreement, as follows:

(a)           the Borrower has the capacity to enter into this Agreement, and
the execution of this Agreement and the completion of the transactions
contemplated hereby shall not be in violation any agreement to which the
Borrower is a party; and

(b)           the Promissory Note has been duly executed by the Borrower and is
enforceable against the Borrower in accordance with its terms.

5.                       CLOSING ARRANGEMENTS

5.1                     Conditions Precedent. The Lender's obligation to advance
the Principal Sum to the Borrower shall be subject to the satisfaction of the
following conditions:

  (a)

the representations and warranties of the Borrower shall be true as of the date
hereof and as of the Closing Date; and

        (b)

the Borrower shall have complied with all of its obligations hereunder; and

The foregoing conditions precedent are inserted for the benefit of the Lender
and may be waived in whole or in part by the Lender at any time prior to closing
by delivering to the Borrower written notice to that effect.

5.2                     Time of Closing. The closing of the Loan shall take
place on execution of this Loan Agreement.

5.3                     Deliveries by the Lender. On the Closing Date the Lender
shall deliver or cause to be delivered to the Borrower a certified cheque, bank
draft or solicitors' trust cheque for the Principal Sum.

--------------------------------------------------------------------------------

6.                       EVENTS OF DEFAULT AND REMEDIES

6.1                     Events of Default. Any one or more of the following
events, whether or not any such event shall be voluntary or involuntary or be
effected by operation of law or pursuant to or in compliance with any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body, shall constitute an Event of Default:

(a)           if the Borrower defaults in the payment of any monies due
hereunder as and when the same is due;

(b)           if the Borrower defaults in the observance or performance of any
other provision hereof;

(c)           if the Borrower commits an act of bankruptcy or makes a general
assignment for the benefit of its creditors or otherwise acknowledges its
insolvency; or

(d)           if the Borrower makes default in the due payment, performance or
observance, in whole or in part, of any debt, liability or obligation of the
Borrower to the Lender, whether secured hereby or otherwise.

6.2                     Remedies Upon Default. Upon the occurrence of any Event
of Default and at any time thereafter, provided that the Borrower has not by
then remedied such Event of Default, the Lender may, in its discretion, by
notice to the Borrower, declare this Agreement to be in default. At any time
thereafter, while the Borrower shall not have remedied such Event of Default,
the Lender, in its discretion, may:

  (a)

declare the Loan and other monies owing by the Borrower to the Lender to be
immediately due and payable;

        (b)

demand payment from the Borrower and exercise all remedies available to the
Lender.

7.                       MISCELLANEOUS

7.1                     Notices. Any notice required or permitted to be given
under this Agreement or the Promissory Note shall be in writing and may be given
by delivering same or mailing same by registered mail or sending same by
telegram, telex, telecopier or other similar form of communication to the
following addresses:

  The Borrower: 435 Martin Street, Suite 3080     Blaine, WA 98230         The
Lender: Suite 38088 King Edward Court     Vancouver, BC, Canada V5Z 4L9

Any notice so given shall:

--------------------------------------------------------------------------------


  (a)

if delivered, be deemed to have been given at the time of delivery;

        (b)

if mailed by registered mail, be deemed to have been given on the fourth
business day after and excluding the day on which it was so mailed, but should
there be, at the time of mailing or between the time of mailing and the deemed
receipt of the notice, a mail strike, slowdown or other labour dispute which
might affect the delivery of such notice by the mails, then such notice shall be
only effective if actually delivered; and

        (c)

if sent by telegraph, telex, telecopier or other similar form of communication,
be deemed to have been given or made on the first business day following the day
on which it was sent.

Any party may give written notice of a change of address in the aforesaid
manner, in which event such notice shall thereafter be given to such party as
above provided at such changed address.

7.2                     Amendments. Neither this Agreement nor any provision
hereof may be amended, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
amendment, waiver, discharge or termination is sought.

7.3                     Entire Agreement. This Agreement embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and undertakings, whether oral or written, pertaining to the subject
matter hereof.

7.4                     Action on Business Day. If the date upon which any act
or payment hereunder is required to be done or made falls on a day which is not
a business day, then such act or payment shall be performed or made on the first
business day next following.

7.5                     No Merger of Judgment. The taking of a judgment on any
covenant contained herein or on any covenant set forth in any other security for
payment of any indebtedness hereunder or performance of the obligations hereby
secured shall not operate as a merger of any such covenant or affect the
Lender's right to interest at the rate and times provided in this Agreement on
any money owing to the Lender under any covenant herein or therein set forth and
such judgment shall provide that interest thereon shall be calculated at the
same rate and in the same manner as herein provided until such judgment is fully
paid and satisfied.

7.6                     Severability. If any one or more of the provisions of
this Agreement should be invalid, illegal or unenforceable in any respect in any
jurisdiction, the validity, legality or enforceability of such provision shall
not in any way be affected or impaired thereby in any other jurisdiction and the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

7.7                     Successors and Assigns. This Agreement shall enure to
the benefit of and be binding upon all parties hereto and their respective
heirs, personal representatives, successors and assigns, as the case may be.

--------------------------------------------------------------------------------

7.8                     Governing Law. This Agreement shall be governed by and
be construed in accordance with the laws of the Province of British Columbia and
the parties hereto agree to submit to the jurisdiction of the courts of British
Columbia with respect to any legal proceedings arising herefrom.

7.9                     Independent Legal Advice. This Agreement has been
prepared by Northwest Law Group acting solely on behalf of the Borrower and the
Lender acknowledges that it has been advised to obtain independent legal advice.

7.10                    Time. Time is of the essence of this Agreement.

7.11                    Headings. The headings of the paragraphs of this
Agreement are inserted for convenience only and do not define, limit, enlarge or
alter the meanings of any paragraph or clause herein.

7.12                    Counterparts. This agreement may be executed in one or
more counter-parts, each of which so executed shall constitute an original and
all of which together shall constitute one and the same agreement.

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.

 

THE BORROWER:

AZTEK VENTURES INC.
by its authorized signatory:

/s/ Curt White
________________________________
Curt White

 

THE LENDER:

CAELUM FINANCE LTD.
by its authorized signatory:

/s/ Constantine Carmichel
________________________________
Constantine Carmichel

--------------------------------------------------------------------------------

SCHEDULE A

PROMISSORY NOTE

EXECUTED BY: Aztek Ventures Inc.   (the "Borrower")     IN FAVOUR OF: Caelum
Finance Ltd.   (the "Lender")     PRINCIPAL AMOUNT: $220,000 (Cdn.)     DATE OF
EXECUTION: June 25, 2007     PLACE OF EXECUTION: Vancouver, BC, Canada

FOR VALUE RECEIVED the Borrower hereby promises to pay to or to the order of the
Lender on December 25, 2007, the principal sum of $220,000 (Cdn.), together with
interest thereon at the rate of 8% per annum, calculated and compounded
annually, both before and after maturity from the date hereof.

The Borrower waives presentment, demand, notice, protest and notice of dishonour
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Promissory Note.

The Borrower agrees this Promissory Note may be negotiated, assigned,
discounted, or pledged by the Lender and in every case payment will be made to
the holder of this Promissory Note instead of the Lender upon notice being given
by the holder to the undersigned, and no holder of this Promissory Note will be
affected by the state of accounts between the undersigned and the Lender or by
any equities existing between the undersigned and the Lender and will be deemed
to be a holder in due course and for the value of the Promissory Note held by
him.

DATED at Vancouver, BC this 25th day of June, 2007.

AZTEK VENTURES INC.
by its Authorized Signatory:

 

________________________________
Curt White, President

--------------------------------------------------------------------------------